DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show wavy path (T) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
s 1 and 8 are objected to because of the following informalities:
In claim 1:
“which heat exchange tube is from among the exchange tubes” should read -- wherein the heat exchange tube is from among heat exchange tubes--.
“peaks of maximum amplitude” in line 19 should read –the peaks of maximum amplitude--.
In claim 8:
“[0.2, 2]” should read --[0.2-2]--; and “[0.4, 0.5]” should read --[0.4-0.5]--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the direction Z is intended for being parallel to the longitudinal direction X-X’”; and “wherein the first plane and the second plane are intended to coincide with the planar inner faces of the heat exchange tube parallel to and facing one another”. The use of “intended” renders the claim unclear because it is unclear if the limitation following the subject is required or not.

 coincide with the planar inner faces of the heat exchange tube parallel to and facing one another--.
Claim 1 recites the limitation “the characteristic width”, “the wavelength”, “the characteristic height” and “the distance” in lines 17-19; and claims 1-3 recite “the interval”. There are insufficient antecedent basis for these limitations in the claims.
For examination purposes, claim 1 is construed as --a characteristic width--, --a wavelength--, --a characteristic height-- and --a distance--; and “the interval” in claims 1-3 is construes as –an interval--.
Claim 9 recites “the curvature”, “the projection” and “the horizontal plane”. There are insufficient antecedent basis for these limitations in the claim.
For examination purposes, claim 9 is construed as --a curvature--, --a projection-- and  --a horizontal plane--.
Claim 10 recites “A heat exchange tube (2) having a planar configuration and extending along a longitudinal direction X-X’ and with at least two planar inner faces (2.1, 2.2), parallel to and facing one another, said tube comprising a fin body (1) according to claim 1 housed therein”. Respective elements have already been recited in claim 1, so it is unclear if these elements are new or referring to the elements in claim 1.
For examination purposes, the above recitation in claim 10 is construed as referring to the elements in claim 1.
Claim 11 recites “a vertex of the fin body and an inner face of the heat exchange tube”. It is unclear if these elements are new or referring to the “vertices” and “two planar inner faces” in claim 1.
For examination purposes, the above recitation in claim 11 is construed as referring to the elements in claim 1.
Claim 11 recites the limitation "the adjacent spaces" in last line.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 11 is construed as --adjacent spaces--.
Claims 2-8 and 12 are also rejected due to their dependence of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura (US PGPub No. 2012/0031586) in view of Cho (US PGPub No. 2017/0184060).
Regarding claim 1, Sugimura discloses a fin body (inner fin 31, Fig. 2) to be housed inside a heat exchange tube (tube 3) having a planar configuration (tube 3 is planar as shown in Fig. 2), wherein the heat exchange tube is from among heat exchange tubes extending along a longitudinal direction X-X’ (see tubes 3 
the fin body (31) is configured in the form of a plate (plate fin) and having a thickness (plate thickness t), bent into a plurality of consecutive bends (in a corrugated shape) extending according to a direction Z (the direction of the fin’s extension along x axis), wherein the direction Z is intended for being parallel to the longitudinal direction X-X’ of the heat exchange tube housing it (the fin’s extension direction is parallel to the x-axis), and wherein;
the bends are configured by alternating between a first plane (a plane on the interior face of top planar portions 3a) and a second plane (a plane on the interior face of bottom planar portions 3a) parallel to the first plane (the two planes are parallel), and with both planes being spaced from one another (spaced by a distance Tr), wherein the first plane and the second plane are intended to coincide with the planar inner faces of the heat exchange tube parallel to and facing one another (the planes are over the interior faces of the planar portions 3a); the bends, according to a transverse section (y direction) with respect to direction Z, show a periodic zigzag wavy path (the fin 31 shows a wavy path along the y direction), wherein
said wavy path comprises segments (segments between peaks of the wave), the segments being connected by vertices located in the peaks of maximum amplitude (the peaks of the wave);
a characteristic width (see annotated figure 3 below) is half a wavelength (Lp) of a wavy path and a characteristic height (see annotated figure 3 below) is a distance between peaks of maximum amplitude of the wavy path (see Fig. 3),

    PNG
    media_image1.png
    414
    615
    media_image1.png
    Greyscale

characterized in that the wavy path according to the transverse section (y direction) has a channel width (sch) to plate height (hout) ratio in the interval of [0.15-0.5], wherein sch = s-e and hout = h+e (according to paragraph 0049 and Fig. 7, for plate height Tr=1mm, Lp-t can be in a range of 0.3-1 mm in “applicable area” in Fig. 7. The channel width sch as claimed may be half the value of Lp-t in Fig. 7, and further subtract t/2. Since the value of half fin thickness t/2 is small and does not significantly decrease the value of (Lp-t)/2, the range of ratio may be in the range of 0.15-0.5 as claimed).
Sugimura fails to disclose the fin body formed from a metal sheet.
Cho discloses the fin body formed from a metal sheet (paragraph 0015).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the fin body formed from a metal sheet in Sugimura as taught by Cho in order to increase thermal conductivity.
Regarding claim 2, Sugimura as modified further discloses wherein the channel width (sch) to plate height (hout) ratio is in the interval of [0.3-0.4] (for plate height Tr=1mm, Lp-t can be in a range of 0.6-0.8 mm in “applicable area” in Fig. 7. As noted in claim 1 above, the range of channel width sch may be in the range of 0.3-0.4 as claimed).
Regarding claim 3, Sugimura as modified further discloses wherein the channel width (sch) to plate height (hout) ratio is in the interval of [0.35-0.36] (for plate height Tr=1mm, Lp-t can be in a range of 0.7 mm in “applicable area” in Fig. 7. As noted in claim 1 above, the range of channel width sch may be in the range of 0.35 as claimed).
Regarding claim 4, Sugimura as modified further discloses wherein the segments connected by vertices are straight (the segments between the peaks are straight, see Fig. 3).
Regarding claim 5, Sugimura as modified further discloses wherein the segments connected wherein the segments connected by vertices are oblique with respect to the normal to any of the planes (the segments are tilted with respected to the Z axis, see Fig. 3).
Regarding claim 6
Regarding claim 7, Sugimura fails to disclose wherein the zigzag transverse section extends according to direction Z following a longitudinal wavy path.
Cho discloses the zigzag transverse section (transverse direction of fins 121 showing a zigzag shape) extends according to direction Z following a longitudinal wavy path (the fins 121 extend in a wavy path along directions A and B, Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the zigzag transverse section extends according to direction Z following a longitudinal wavy path in Sugimura as taught by Cho in order to increase turbulence of a flow to increase heat exchange efficiency (paragraph 0004 of Cho).
Regarding claim 8, Sugimura as modified fails to disclose wherein the longitudinal wavy path has a minimum characteristic radius to pitch, r/p, ratio in the range of [0.2-2], more preferably in the range of [0.2-1], and more preferably in the range of [0.4-0.5].
The radius and pitch in the radius to pitch ratio as claimed are result effective variables. As shown in Fig. 7 in Cho, 100% of the graph shows fins with fixed pitches and smallest radius, while 50% means 50% of the fins downstream has longer pitch and larger radius (for example Fig. 5 in Cho). The Fig. 7 shows the fixed pitch fin has the highest effectiveness and greatest pressure drop, while 50% variable pitch fin has the smaller effectiveness and smaller pressure drop. No specific range of the ratio is claimed, one of ordinary skill in the art would routinely experiment the value of the pitch and radius, in order to obtain an optimum result of the ratio to balance the effectiveness and pressure drop of the flow. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided wherein the longitudinal wavy path has a minimum characteristic radius to pitch, r/p, ratio in the range of [0.2-2], more preferably in the range of [0.2-1], and more preferably in the range of [0.4-0.5] in Sugiyama as taught by Cho through routine experimentation of the ratio in order to balance the effectiveness and pressure drop of the flow.
9.    Regarding claim 9, Sugimura as modified further discloses wherein the longitudinal wavy path is configured by the concatenation of curved segments with a constant radius (section A in Fig. 5 of Cho has a continuous wavy path with constant radius), alternating the curvature on both sides according to the projection on the horizontal plane of the fin body (the wavy path of Cho has curvature on left and right sides with respected to the projection of the fins over a horizontal plane at peaks of the fins).
Regarding claim 10, Sugimura as modified further discloses a heat exchange tube having a planar configuration and extending along a longitudinal direction X-X’ and with at least two planar inner faces, parallel to and facing one another, said tube comprising a fin body according to claim 1 housed therein (see rejection of claim 1), wherein the fin body is oriented such that:
the first plane coincides with a first inner face of the heat exchange tube,
the second plane coincides with a second inner face facing the first inner face of heat exchange tube, and
the direction Z of the fin body extends parallel to the longitudinal direction X-X’ of the heat exchange tube (see rejection of claim 1 above); and wherein

Regarding claim 11, Sugimura as modified further discloses wherein at least one attachment between the fin body and the heat exchange tube is by brazing (“brazing” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113. “brazing” does not imply a distinct structure to the resultant attachment itself. The fin 31 is attached onto the tubes 3 and therefore meets the attachment of the fin body and the inner faces as claimed) and it is established between a vertex of the fin body and an inner face of the heat exchange tube (see Fig. 3, the peak of the fin 31 are attached onto interior face 3a1) with a concave welding meniscus (S) curving towards any of adjacent spaces (the brazing material S is provided within a space between the peak and face 3a1 and has a curve towards the space).
Regarding claim 12, Sugimura as modified further discloses a heat exchanger (condenser 1, see Fig. 1) comprising at least one heat exchange tube (3) according to claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763